NO. 07-02-0289-CR

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                PANEL E

                                     NOVEMBER 13, 2002
                               ______________________________

                                     LARRY KEITH MATHEWS,

                                                                   Appellant

                                                     v.

                                      THE STATE OF TEXAS,

                                                    Appellee
                            _________________________________

      FROM THE 252ND CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                  NO. 79802; HON. LEONARD J. GIBLIN, JR., PRESIDING
                          _______________________________

Before QUINN and REAVIS, JJ., and BOYD, SJ.*

        Larry Keith Mathews (appellant) appeals from a judgment adjudicating him guilty of

aggravated robbery. We affirm.

        Appellant pled guilty, without a recommendation for punishment, to the trial court.

After the trial court admonished appellant concerning his plea of guilty, it then placed him

on deferred adjudication for 10 years. Subsequently, the State moved the court to




        *
        John T. Boyd, Chief Justice (Ret.), Seventh Cou rt of Appeals, sitting by assignment. Tex. Gov’t Code
Ann. §75.00 2(a)(1) (V erno n Su pp. 2002 ).
adjudicate appellant guilty of aggravated robbery, which the court did, and upon completion

of a pre-sentence investigation report sentenced appellant to ten years in prison.

       Appellant timely noticed his appeal, and counsel was appointed. Appellant's

counsel then moved to withdraw, after filing a brief pursuant to Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he had searched

the record and found no arguable grounds for reversal. The motion and brief illustrated

that appellant was informed of his rights to review the appellate record and file his own

brief. So too did we inform appellant that any pro se response or brief he cared to file had

to be filed by October 31, 2002. To date, appellant has filed no pro se response or brief.

       After conducting an independent review of the record, we find no reversible error.

See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Appellant represented

to the court via the plea admonishment papers he signed that he was 1) properly indicted,

2) represented by legal counsel, and 3) mentally competent when he entered his plea.

Moreover, no appeal was taken within 30 days from the date of appellant’s guilty plea

complaining of error occurring at that time. Thus, we have no jurisdiction over any

purported error arising from or prior to the plea hearing. Manuel v. State, 944 S.W.2d 658,

661-62 (Tex. Crim. App. 1999); see Cooper v. State, 45 S.W.3d 77, 83 (Tex. Crim. App.

2001). Finally, appellant pled true to the allegations contained in the motion to adjudicate

guilt, and the punishment levied was within the range provided by statute.

       Accordingly, counsel's motion to withdraw is granted, and the judgment of the trial

court is affirmed.

                                          Brian Quinn
                                             Justice
Do not publish.

                                             2